DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 05/24/2022.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-20 were previously pending. Claims 1, 2, 4, 5, 7-9, 11-13, 15, 16, 18, and 19 have been amended. Claims 3, 10, and 17 have been canceled. Claims 1, 2, 4-9, 11-16, 18-20 are currently pending.

Allowable Subject Matter
Claims 1, 2, 4-9, 11-16, 18-20 allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concepts of measuring harmonic interference between a first and second resource. For example, Zhang (US 2021/0153214), discloses a terminal that is simultaneously configured on different frequency bands, in which one uplink carrier on a first frequency overlaps with a downlink signal on a second frequency, thus generating harmonic interference.  The terminal device is able to determine strength of self-interference generated by the uplink frequency band and downlink frequency band during communication with a network device.  Zhou (US 2020/0120678), similarly teaches harmonic interference caused at a frequency multiplication range of an uplink operating frequency range of the LTE overlapping a downlink operating frequency range of the NR. While Zhang and Zhou discloses measurement of harmonic interference, both Zhang and Zhou are silent on determining, based on the harmonic frequency information and the second frequency information, harmonic interference information between the first resource and the second resource, wherein the second frequency information comprises a second start frequency and a second end frequency, and wherein determining the harmonic interference information comprises: determining that first harmonic interference exists between the first resource and the second resource if (1) the second start frequency is greater than or equal to the start frequency of the main lobe and less than the end frequency of the main lobe, or (2) the second end frequency is greater than the start frequency of the main lobe and less than or equal to the end frequency of the main lobe; and determining that second harmonic interference exists between the first resource and the second resource if (1) the second start frequency is greater than or equal to the end frequency of a right side lobe, or (2) the second end frequency is less than or equal to the start frequency of a left side lobe, wherein interference intensity of the first harmonic interference is higher than interference intensity of the second harmonic interference. 
Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believed that the claims and description of the invention are adequately described and set forth in the specification such that Applicants’ claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/Primary Examiner, Art Unit 2477